Citation Nr: 0011648	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-18 350	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for Osgood-Schlatter 
Disease of the right knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for Osgood-Schlatter 
Disease of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected Osgood-Schlatter Disease of the 
right knee is manifested by slight laxity in the collateral 
system.  

3.  The service-connected Osgood-Schlatter Disease of the 
left knee is manifested by slight laxity in the collateral 
system.  

4.  The service-connected Osgood-Schlatter Disease of the 
right knee does not result in a limitation of motion.  There 
is no pain, crepitance or other limiting factors on motion.  

5.  The service-connected Osgood-Schlatter Disease of the 
left knee is manifested by slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
subluxation or instability due to Osgood-Schlatter Disease of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5257 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
subluxation or instability due to Osgood-Schlatter Disease of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5257 (1999).  

3.  The criteria for a compensable rating for limitation of 
motion due to Osgood-Schlatter Disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5015, 5260 (1999).  

4.  The criteria for a 10 percent for limitation of motion due 
to Osgood-Schlatter Disease of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5003, 5015, 5260 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertions that his service-connected disabilities have 
worsened is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  All relevant facts have been properly 
developed.  VA has completed its duty to assist the veteran 
in the development of his increased rating claims.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of the disabilities, the Board 
has reviewed the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Service-connected disabilities are rated 
in accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991).

Historical review shows that the service-connected disability 
has been consistently rated under Code 5257 which provides 
that other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

Looking to the medical history, the service medical records 
include a medical board report, dated in June 1992, which 
disclosed a 1+ Lachman's sign.  This positive Lachman test 
for cruciate ligament function is consistent with the 
presence of some instability and the 1+ finding reflects the 
medical opinion that the impairment is slight.  The other 
indicators of subluxation or instability were normal.  There 
was a negative anterior drawer sign.  There was no pivot 
shift.  There was no varus or valgus laxity.  

On the December 1992 VA examination, the veteran's knees were 
stable.  There was no evidence of instability noted in 
connection with the August 1997 surgery to remove an ossicle 
from the left knee.  On the March 1998 VA examination, the 
left knee was stable as far as the cruciate systems were 
concerned.  There was some laxity of the collateral 
structures of the left knee.  Torsion testing did not reveal 
impingement.  Stress testing of the right knee cruciate 
systems revealed no instability.  The examiner reported that 
the right knee was stable in complete extension, as compared 
to slight laxity on the veteran's left side.  The Board notes 
the opinion of the trained medical professional that the 
laxity was slight on the left and less than slight on the 
right.  

At his June 1998 RO hearing, the veteran testified of 
constant pain in his left knee and pain in his right knee 
every now and then.  He reported that his left knee gave way 
at times.  He stated that he had bought a knee brace but did 
not usually wear it.  Private clinical notes from January 
1990 to July 1998 are in evidence.  They show tenderness in 
May 1992 and complaints of left knee pain in June 1998.  
There were no findings of subluxation or instability.  On the 
March 1999 VA examination, the examiner reported that full 
extension revealed slight laxity in the collateral system in 
both left and right knees.  The drawer sign was negative.  
Torsional testing did not reveal impingement.  

While the veteran can assert that the disability warrants a 
higher rating, the findings of the trained professionals are 
significantly more probative in determining if the rating 
criteria are met.  Here, the medical reports provide a 
consistent preponderance of evidence which demonstrates that 
there is no more than slight subluxation or instability.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  
This slight subluxation or instability of each knee, as found 
on the March 1999 VA examination, warrants a 10 percent 
rating for each knee.  Diagnostic Code 5257 is not predicated 
on loss of range of motion, and thus 38 C.F.R. §§ 4.40 and 
4.45 (1999), with respect to pain, do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997); 9-98 (Aug. 14, 1998).  The medical history shows 
that very prominent tibial tubercles were found on the 
December 1992 VA examination.  Benign new bone growths are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015, Note following Diagnostic Code 5024 
(1999).  

Degenerative arthritis, and by analogy, benign new bone 
growths, established by X-ray findings may be rated as 10 
percent disabling under Diagnostic Code 5003 et al. where 
there is limitation of motion.  A higher rating must be based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 
etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of motion may be demonstrated by pain or crepitus 
(grating on motion).  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Looking to the medical history, the service medical records 
include a medical board report, dated in June 1992, which 
disclosed a range of motion from 0 to 100 degrees, 
bilaterally, crepitus, mild quadriceps atrophy, and a 
positive patellofemoral compression test.  A positive 
patellofemoral compression test would elicit pain on 
compression the patella and movement of the knee.  On the 
December 1992 VA examination, the veteran reported that his 
knees were painful on kneeling or squatting, walking rapidly 
or running.  The examiner noted the very prominent tibial 
tubercles were quite tender to palpation.  The range of 
motion was described as "complete but uncomfortable."  
April 1997 VA treatment records noted that the range of 
motion of the left knee was full but painful.  As noted 
above, in August 1997 he underwent surgery to remove an 
ossicle from the left knee.

On the March 1998 VA examination, the veteran complained of 
aching pain in the left knee.  The right did not cause him as 
much discomfort.  Both knees had a range of motion from 0-130 
degrees.  There was no mention of pain or other factors 
limiting motion.  However, the doctor noted that there was 
retropatellar grating, bilaterally.  Such grating or 
crepitance is a factor to be considered in determining if 
there is painful motion.  38 C.F.R. § 4.59 (1999).  

At his June 1998 RO hearing, the veteran testified of 
constant pain in his left knee and pain in his right knee 
every now and then.  He reported that he had to sell his car 
because he could not operate the clutch.  He described knee 
pain interfering with the standing required by his factory 
work.  Private clinical notes from January 1990 to July 1998 
are in evidence.  They show tenderness in May 1992 and 
complaints of left knee pain in June 1998.  

On the March 1999 VA examination, the veteran complained of 
knee pain which he considered to be so severe that he had to 
stop work.  The range of left knee motion was from 0 to 120 
degrees, at which point he had pain and was protective of 
performing an active range of motion because of pain in the 
left knee.  The right knee had a range of motion from 0 to 
130 degrees which the doctor felt was the veteran's normal 
range of motion.  The physician was unable to elicit any 
retropatellar grating and was unable to establish a medical 
opinion as to functional loss or limitation due to pain.  

Both knees had limited motion during service; however, since 
service, the objective evidence shows only a slight 
limitation of left knee motion and no limitation of right 
knee motion, even considering such factors as grating or 
crepitus.  The veteran has testified of constant left knee 
pain and episodic right knee pain.  The objective findings of 
the trained medical personnel are consistent, probative and 
persuasive.  They provide a preponderance of evidence that 
there is some limitation of left knee motion which can be 
rated as 10 percent disabling under Codes 5003, 5015.  The 
medical evidence also provides a preponderance of evidence 
that there is no limitation of right knee motion which could 
be given a compensable evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  The evidence that right knee does not 
approximate the requirements for a compensable rating are not 
in approximate balance and there is no doubt for which the 
veteran could be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

The Board has considered assigning a higher rating under 
other codes dealing with the knee.  Where flexion or bending 
of the leg is limited to 60 degrees, the disability rating 
will be noncompensable.  Where flexion of the leg is limited 
to 45 degrees, the disability rating will be 10 percent.  
Where flexion of the leg is limited to 30 degrees, the 
disability rating will be 20 percent.  Where flexion of the 
leg is limited to 15 degrees, the disability rating will be 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  

As the limitation of left knee motion currently warrants a 10 
percent rating under Codes 5003, 5015, a higher rating would 
require that the limitation of flexion exceed 45 degrees and 
approximate 30 degrees.  Review of the evidence shows that 
the limitation of motion has never approximated these 
criteria.  38 C.F.R. § 4.7 (1999).  Thus, the range of motion 
evidence of record constitutes a preponderance of evidence 
against a rating in excess of 10 percent for the left knee 
limitation of motion.  38 U.S.C.A. § 5107(b) (West 1991).  
Similarly, the preponderance of evidence shows that the right 
knee does not approximate any of the criteria of Code 5260 
for a compensable rating.  38 U.S.C.A. § 5107(b) (West 1991).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71, 
Diagnostic Code 5261 (1999).  The evidence in this case 
consistently shows that the veteran's knees have full 
extension.  There is no evidence of limitation of the 
veteran's ability to move his knee in extension.  Once again, 
the range of motion evidence of record constitutes a 
preponderance of evidence against a higher or additional 
rating based on limitation of extension of either knee.  
38 U.S.C.A. § 5107(b) (West 1991).   

The veteran has asserted that the surgery is evidence of 
increased disability.  Surgery is normally performed to 
lessen symptoms, so having surgery, of itself, is not 
evidence of increased disability.  Surgery is not part of the 
criteria for an increased rating under any applicable rating 
code.  A 10 percent rating can be assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999) following a 
meniscectomy, or removal of a semilunar cartilage.  It should 
be noted that there is no evidence that the recent surgery to 
remove a bone fragment would be analogous to the removal of 
the weight bearing meniscal cartilage.  38 C.F.R. § 4.20 
(1999).  

Considering the other knee criteria, there is no evidence of 
ankylosis of either knee ratable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  There is no evidence of a 
dislocated semilunar cartilage or meniscus ratable under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  There is no 
evidence of a meniscectomy, or removal of a semilunar 
cartilage ratable under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  There is no evidence of nonunion or malunion of 
the tibia and fibula ratable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).  There is no evidence of genu 
recurvatum ratable under 38 C.F.R. § 4.71a, Diagnostic Code 
5263 (1999).  

Finally, when evaluating an increased rating claim the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  The RO 
considered these provisions in the January 2000 supplemental 
statement of the case.  In this case, the veteran has 
asserted that he can not stand for long periods of time or 
meet other demands of work, because of his service-connected 
knee disorders.  However, on the March 1998 VA examination, 
the physician expressed the opinion that while the veteran 
had knee discomfort, he was able to work productively.  
Further, the veteran has been admitted to vocational 
rehabilitation training.  There has been no evidence from a 
doctor or other trained professional showing that the 
veteran's service-connected disability has caused marked 
interference with employment (beyond that contemplated by the 
rating assigned by this decision) or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet. App. at 338-339; Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for subluxation or instability due to 
Osgood-Schlatter Disease of the right knee is denied.  

An increased rating for subluxation or instability due to 
Osgood-Schlatter Disease of the left knee is denied.  

A compensable rating for limitation of motion due to Osgood-
Schlatter Disease of the right knee is denied.  

A 10 percent rating for limitation of motion due to Osgood-
Schlatter Disease of the left knee is granted subject to the 
law and regulations governing the payment of monetary awards.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

